                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )          1:18cr336-SRW
                                               )
JARROD ANTHONY FREITAS                         )

                             ORDER ON ARRAIGNMENT

       On, November 20, 2018, the defendant, JARROD ANTHONY FREITAS, was
arraigned in accordance with the provisions of Rule 10 of the Federal Rules of Criminal
Procedure.

        1. PLEA. The defendant entered a plea of NOT GUILTY. Counsel for the
defendant is requested to contact the U.S. Attorney immediately if the defendant intends
to engage in plea negotiations. If the defendant decides to change this plea, the parties
shall file a notice of intent to plead guilty or otherwise notify the clerk's office as soon as
possible.

       2. TRIAL. This non-jury case is set for 10:00 a.m. on March 11, 2019 in
Courtroom 5B, Frank M. Johnson, Jr. Federal Building and United States Courthouse
Complex, Montgomery, Alabama. Any motions in limine shall be filed on or before
March 4, 2019. Motions in limine must be accompanied by a brief. Failure to file a brief
will result in denial of the motion. The government shall file its response, with a brief on
or before March 7, 2019.

         In setting this case for trial on the term indicated above, the court recognizes that
the Speedy Trial Act places limits on the court’s discretion, and that under the act, the
trial of a defendant must commence within 70 days of the date of the
information/indictment or the date of the defendant’s first appearance before a judicial
officer, whichever is later. 18 U.S.C. § 3161(c)(1). In determining whether a case should
be set after the expiration of the 70 day period, a court must consider among other factors
“[w]hether the failure to [set the case at a later date] ... would be likely to ... result in a
miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(I). The court also must consider
“whether the failure to grant such a continuance ... would deny counsel for the defendant
or the attorney for the government the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence.” 18 U.S.C. §
3161(h)(7)(B)(iv). Based on the nature of this case, the parties’ need for adequate time


                                              1
for discovery and the need for counsel to have adequate time for trial preparation, the
court finds that the ends of justice served by setting this case on this trial term outweigh
the best interest of the public and the defendant in a speedy trial.

     3. PRETRIAL CONFERENCE. A Pretrial Conference by telephone is set for
March 4, 2019 at 10:00 a.m. before Chief United States Magistrate Judge Susan
Russ Walker. The government is directed to set up the conference call.

       4. PRETRIAL MOTIONS. All pretrial motions under Fed.R.Crim.P. 12(b) and
(d), 14 and 16, all notices under Fed.R.Crim.P. 12.1, 12.2 and 12.3, and any motion to
compel pursuant to M.D. Ala. LCrR 16.1 Criminal Discovery (a copy of this Rule may
be found at http://www.almd.uscourts.gov/forms/almd-local-rules) must be consistent with
the conference and certification requirements set forth in paragraph 4 of this order and
must be filed no later than THREE WEEKS BEFORE TRIAL. No motion filed after
this date will be considered unless filed with leave of court.

        Motions to suppress must allege specific facts which, if proven, would provide a
basis of relief. This court will summarily dismiss suppression motions which are
supported only by general or conclusory assertions founded on mere suspicion or
conjecture. See generally United States v. Richardson, 764 F.2d 1514,1526-27 (11th Cir.
1985).
       The government shall file a response to all motions filed by the defendant on or
before five days from the date that the motions are filed.

         5.    DISCOVERY.               Unless the government provided initial disclosures1 to

         1
            Initial disclosures include but are not limited to: (A) Fed. R. Crim. P. 16(a) Information. All discoverable
information within the scope of Rule 16(a) of the Federal Rules of Criminal Procedure; (B) Brady Material. All
information and material known to the government which may be favorable to the defendant on the issues of guilt or
punishment, without regard to materiality, within the scope of Brady v. Maryland, 373 U.S. 83 (1963); (C) Giglio
Material. The existence and substance of any payments, promises of immunity, leniency, preferential treatment, or
other inducements made to prospective witnesses, within the scope of United States v. Giglio, 405 U.S. 150 (1972);
(D) Testifying informant's convictions. A record of prior convictions of any alleged informant who will testify for
the government at trial; (E) Defendant's identification. If a line-up, show-up, photo spread or similar, procedure was
used in attempting to identify the defendant, the exact procedure and participants shall be described and the results,
together with any pictures, and photographs, shall be disclosed; (F) Inspection of vehicles, vessels, or aircraft. If any
vehicle, vessel, or aircraft, was allegedly utilized in the commission of any offenses charged, the government shall
permit the defendant's counsel and any expert selected by the defense to inspect it, if it is in the custody of any
governmental authority; (G) Defendant's latent prints. If latent fingerprints, or prints of any type, have been,
identified by a government expert as those of the defendant, copies thereof shall be provided; (H) Fed. R.
Evid.404(b). The government shall advise the defendant of its intention to introduce evidence in its case in chief at
trial, pursuant to Rule 404(b) of the Federal Rules of Evidence; and (I) Electronic Surveillance Information. If the
defendant was an aggrieved person as defined in 18 U.S.C. § 2510(11), the government shall so advise the defendant
and set forth the detailed circumstances thereof.




                                                           2
defendant prior to or at arraignment, the government is ORDERED to tender initial
disclosures to the defendant not later than 5 working days after the date of this order.
Disclosures by the defendant shall be provided not later than 10 days after the date of this
order. No attorney shall file a discovery motion without first conferring with
opposing counsel, and no motion will be considered by the court unless it is
accompanied by a certification of such conference and a statement of the moving party's
good faith efforts to resolve the subject matter of the motion by agreement with opposing
counsel. No discovery motion shall be filed for information or material within the scope of this
Rule unless it is a motion to compel, a motion for protective order or a motion for an order
modifying discovery. See Fed. R. Crim. P. 16(d). Discovery requests made pursuant to Fed. R.
Crim. P. 16 and this Order require no action on the part of this court and shall not be filed with
the court, unless the party making the request desires to preserve the discovery matter for appeal.

      6. JENCKS ACT STATEMENTS. The government agrees to provide defense
counsel with all Jencks Act statements no later than the day scheduled for the
commencement of the trial.2

        7. MANDATORY APPEARANCE OF COUNSEL. Counsel of record for all
parties are ORDERED to appear at all future court proceedings in this criminal case.
Those attorneys who find it impossible to be in attendance (especially at jury selection or
trial) must make arrangements to have substitute counsel appear on behalf of their clients.
Any attorney who appears as substitute counsel for a defendant shall have full
authorization from the defendant to act on his or her behalf and be fully prepared to
proceed. Substitute counsel shall not be counsel for a co-defendant unless permitted by
the court after proper motion. Any counsel who wishes to have substitute counsel appear
must obtain permission of the court in advance.

      NOTE: Except in extraordinary circumstances or circumstances in which the
Constitution would require it, the court will not entertain motions to withdraw filed
by counsel who appear at arraignment unless the motions are filed within fourteen
days of the date of this order. Failure to obtain fees from a client is not an
extraordinary circumstance.

   Done, on this the 16th day of January, 2018.

                                                                                       /s/ Susan Russ Walker
                                                                                       Susan Russ Walker
                                                                                       United States Magistrate Judge




       2
           In certain complex cases, the government may agree to earlier production.



                                                                      3
